DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2022 has been entered. Claims 1-6 are pending. Claim 4 has been withdrawn. Claims 7-12 have been canceled. Amendments to the claims have overcome 112(b) issues as previously set forth.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina et al., (US20160190586A1) hereinafter Hoshina, in view of Stevens et al., (US20210193994A1) hereinafter Stevens.
Regarding Claim 1, Hoshina discloses a carbon coated electrode active material (Hoshina first embodiment [0019]-[0055], see also Fig. 1) having primary particles of the active material and secondary particles that are aggregates of the primary particles ([0044]-[0051]; secondary particles are formed by granulation, or aggregation, of primary particles), and a carbonaceous film that coats the primary 2/g ([0015]) which falls within the claimed range of 4 m2/g or more to 40 m2/g or less. The Examiner notes that the method used to obtain the surface area or volume of micropores (a nitrogen adsorption method) does not provide patentable weight to the claim. As long as the specific surface area is the same, the method of obtaining the value does not provide patentable distinction. Hoshina further discloses wherein a maximum peak of the distribution of pore diameter is in a range of 10 to 50 nm ([0055]) falling within the claimed range of 26 nm or more and 90 nm or less. Hoshina further discloses wherein a pore volume is 0.17 mL/g to 0.29 mL/g [0026]), (where 1 mL= 1 cm3), falling within the claimed range of 0.05 cm3/g or more and 0.3 cm3/g or less, such that a sufficient amount of electrolyte can be held while preventing peeling from the current collector ([0026]).
However, Hoshina does not explicitly disclose that this pore volume is of pores less than 200 nm or less, however, it is understood since the peak pore distribution is less than 200nm as disclosed above, this range is a suitable representation of pores less than 200 nm. Hoshina discloses adjusting the crystallinity of the active material in order to improve Li conductive characteristics ([0028]), however, Hoshina is silent to a crystallite size of the electrode material. 
In a similar field of endeavor as it pertains to a carbon coated lithium metal phosphate for a lithium ion battery ([0001]), Stevens teaches a similar carbon coated lithium metal phosphate electrode material ([0005]) having a crystallite size of at least 50 nm and 200 nm or less ([0047]), falling within the claimed range of 30 nm or more and 250 nm or less. Stevens teaches that this range is beneficial to provide a suitably high level of crystallinity and fewer crystalline defects, which enhances lithium ion conduction within the material ([0047]).
It would have been obvious to one having ordinary skill in the art at the time of filing to control the crystallinity of the electrode active material of Hoshina to include crystallites in a range of 50-200 nm, falling within the claimed range of 30 nm or more and 250 nm or less, as taught by Stevens in order to provide a suitable crystallite size that enhances lithium ion conduction. 
Regarding Claim 2-3, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses wherein the carbonaceous-coated electrode active material is represented by a generic formula LiMn1-x-yFexAyPO4 (where 0<x≤0.3, 0≤y≤0.1, and A is at least one of Mg, Ca, Al, Ti, Zn, and Zr) ([0015]), reading on the claimed formula LiaAxMyBOz where A is Mn and Fe; M is at least one of Mg, Ca, Al, Ti, Zn, and Zr; B is P; a=0, falling within the claimed range of 0≤a<4; 0<x≤0.9 falling within the claimed range of 0<x<1.5; 0≤y≤0.1, falling within the claimed range of 0≤y<1; z=4, falling within the claimed range of 0<z≤4.
Regarding Claim 5, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses an electrode formed (Fig. 1, [0053]) using the carbonaceous-coated electrode active material as set forth above as one component of the electrode (embodiment 1, [0019]-[0055]).
Regarding Claim 6, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses an embodiment comprising a lithium ion battery (embodiment 2, [0056]-[0095] and embodiment 3 [0096-[0111]) comprising a battery pack comprising the battery further comprising a positive electrode made of the electrode as set forth above ([0056]-[0095], see also Fig. 2).

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
All 112(b) rejections have been overcome by the claim amendments. 
Regarding the 103 rejection, applicant argues that Hoshina does not teach the claimed carbonaceous-coated electrode active material, and the electrode layer is patentably distinct, since 
The Examiner submits that the prior art active material still teaches the structural limitations (e.g. specific surface area and pore volume/diameter) that fall within the claimed ranges, and the purported differences are not persuasive so as to overcome the Hoshina reference. Even assuming that the prior art does not teach these limitations and there is a patentable distinction between the claimed carbonaceous-coated electrode active material and the prior art active material, the prior art provides rationale for optimizing the specific surface area to obtain the desired result in the finished product. 
Applicant further argues regarding Claim 5 that the claim has been amended to specify that the carbonaceous-coated electrode active material is used as one component of the electrode, and is neither disclosed or rendered obvious by Hoshina, since it claims a finished product electrode formed using the active material as one component.
The examiner submits that Hoshina teaches the electrode comprising the active material as set forth above. There is no patentable distinction between the claimed active material used as a component in the claimed electrode and the prior art electrode and electrode active material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722 
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721